Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art appears to be Toma (U.S. Patent Application Publication no. US2015/0115088 A1).  Toma, in figure 9 for example, discloses a fishing reel comprising: a reel body including a bearing housing 3b’; a spool shaft 5 supported by the reel body; a pinion gear 13 rotatable about the spool shaft, the pinion gear including a gear body and a tooth portion 13a formed on an outer peripheral surface of a central portion of the gear body; a cylindrical collar member 60 mounted on an outer peripheral surface of the pinion gear, the collar member including a large- diameter portion (upright portion of 60) disposed adjacent to the tooth portion of the pinion gear in a shaft direction, and a small-diameter portion 60b having a diameter smaller than an outer diameter of the large- diameter portion; a bearing 30D housed in the bearing housing of the reel body, the bearing including an inner rim (inner race of bearing) that is in contact with an outer peripheral surface of the small-diameter portion of the collar member, the bearing configured to rotatably support the pinion gear using the collar member; and an annular sealing member 60A .
Claim 1 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including an annular sealing member disposed in contact with an inner peripheral surface of the bearing housing of the reel body and an outer peripheral surface of the large-diameter portion of the collar member.   Claims 2-7 depend either directly or indirectly from claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Ikuta discloses sealing structures for a fishing reel. Hitomi discloses bearing structures for spinning and dual-bearing reels.  Hiraoka discloses bearing and sealing structures for a line roller.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949.  The examiner can normally be reached on M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654




/emm/